Case 21-50021      Doc 60     Filed 06/24/21      Entered 06/24/21 15:16:27         Page 1 of 10




                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF CONNECTICUT

 ____________________________________
 IN RE:                               )
                                      )                CASE NO.           21-50021 (JAM)
 GARY F. KURIMSKY,                   )
        DEBTOR.                       )                CHAPTER            7
 ____________________________________)
                                      )
 AVAIL 1, LLC,                        )
        MOVANT,                       )
                                      )
        VS.                          )
                                      )
 GARY F. KURIMSKY,                   )
        RESPONDENT.                  )                 ECF NO.            40
                                      )
                                      )

                                         APPEARANCES

 Linda St. Pierre                                             Attorney for the Movant
 McCalla Raymer Leibert Pierce, LLC
 50 Weston Street
 Hartford, CT 06120

 Gary F. Kurimsky                                             Pro se Debtor
 268 Hammertown Road
 Monroe, CT 06468

                 MEMORANDUM OF DECISION GRANTING
      SECOND AMENDED MOTION FOR RELIEF FROM THE AUTOMATIC STAY

 I.     INTRODUCTION

        On January 14, 2021, Gary F. Kurimsky (the “Debtor”), appearing pro se, filed a Chapter

 7 petition commencing this case. On January 29, 2021, AVAIL 1, LLC (the “Movant”) filed an

 Amended Motion for Relief from Stay (the “Amended Motion,” ECF No. 16) seeking relief from

 the automatic stay pursuant to section 362(d)(1), (d)(2), and in rem relief pursuant to section

 362(d)(4) regarding the real property commonly known as 268 Hammertown Road, Monroe,
Case 21-50021      Doc 60     Filed 06/24/21     Entered 06/24/21 15:16:27         Page 2 of 10




 Connecticut (the “Property”). On February 12, 2021, the Debtor filed an objection to the

 Amended Motion, asserting, among other things, that the Movant lacks standing, is not a creditor

 of the Debtor, and has no possessory interest in the Property.

        The Court held a hearing on the Amended Motion on March 23, 2021, at which the

 Movant’s counsel and the Debtor appeared. After the hearing, the Court denied the Amended

 Motion without prejudice because the documentation attached to the Amended Motion did not

 sufficiently establish the Movant’s standing. On March 26, 2021, the Movant filed a Second

 Amended Motion for Relief from Stay (the “Second Amended Motion,” ECF No. 40). On April

 9, 2021, the Debtor filed an objection to the Second Amended Motion (the “Objection,” ECF No.

 44), again asserting that Movant lacks standing, is not a creditor of the Debtor, and has no

 possessory interest in the Property.

        The Court held a hearing on the Second Amended Motion on April 27, 2021, at which

 counsel for the Movant and the Debtor appeared. At the conclusion of the hearing, the Court

 ordered the Movant to file a supplemental affidavit in support of the Second Amended Motion

 by May 4, 2021, and took the Second Amended Motion under advisement. The Movant filed a

 supplemental affidavit on May 3, 2021. On May 4, 2021, the Debtor filed a counter affidavit.

 After careful review of the record in this case, the Second Amended Motion and documents in

 support thereof, the Objection and documents in support thereof, the supplemental and counter

 affidavits, and under the specific facts and circumstances of this case, the Second Amended

 Motion is granted and relief from stay will enter under 11 U.S.C. §§ 362(d)(1), (d)(2), and (d)(4).




                                                  2
Case 21-50021   Doc 60   Filed 06/24/21   Entered 06/24/21 15:16:27   Page 3 of 10
Case 21-50021       Doc 60    Filed 06/24/21     Entered 06/24/21 15:16:27        Page 4 of 10




  Paulette           19-50691                        May 21, 2019                May 20, 2019
  Kurimsky                                            Law Day


  Gary Kurimsky      21-50021                    January 5, 2021              January 14, 2021
                                           Summary Process Execution for
                                              Possession (Eviction)


           5.    On January 6, 2012, four days before the law day, the Debtor filed a Chapter 7

 petition (the “2012 bankruptcy case”). On February 23, 2012, a Motion for Relief from Stay

 filed by the Movant’s predecessor-in-interest, Resi Whole Loan IV LLC, was granted with

 respect to the Property.

           6.    On November 13, 2012, the Superior Court reopened the Judgment to set a new

 law day of February 19, 2013. The Superior Court again reopened the Judgment and set a new

 law day of May 21, 2013.

           7.    On May 20, 2013, the day before the new law day, the Debtor’s wife filed a

 Chapter 7 petition (the “2013 bankruptcy case”), thereby staying the law day.

           8.    On December 1, 2014, the Superior Court reopened the Judgment and set a new

 law day of April 7, 2015. The Superior Court also updated the fair market value of the Property

 to the reduced amount of $507,000.00 and increased the amount of the debt owed to the

 Movant’s predecessor in interest to $1,047,832.98.

           9.    On April 2, 2015, the Debtor filed a Chapter 13 petition (the “2015 bankruptcy

 case”). On May 13, 2015, the Court granted the Debtor’s Motion to Voluntarily Dismiss the

 2015 bankruptcy case.

           10.   On April 24, 2015, the Debtor and the Debtor’s wife filed an appeal of the

 Judgment in the Connecticut Appellate Court, which resulted in a stay of execution pending

 appeal.


                                                 4
Case 21-50021          Doc 60    Filed 06/24/21     Entered 06/24/21 15:16:27        Page 5 of 10




           11.      On May 3, 2017, the Movant was substituted as the Plaintiff in the State Court

 Action.

           12.      On June 5, 2015, the Debtor commenced a lawsuit in the United States District

 Court for the District of Connecticut. See Gary Kurimsky v. CitiMortgage, Inc., et al., 15-CV-

 00866-MPS. The District Court dismissed the Debtor’s lawsuit on May 16, 2016, holding that

 “[b]ecause Mr. Kurimsky abandoned his claims to his bankruptcy estate, he lacks standing to

 bring this suit and [the Court] therefore lack[s] jurisdiction.” See Ruling and Order at 1, Gary

 Kurimsky v. CitiMortgage, Inc., et al., 15-CV-00866-MPS (ECF No. 51, May 12, 2016).

           13.      The Connecticut Appellate Court dismissed the Debtor’s appeal on May 17, 2017.

           14.      On May 30, 2017, the Superior Court reopened the Judgment and set a new law

 day of July 11, 2017.

           15.      On July 11, 2017, the Superior Court reopened the Judgment and set a new law

 day of September 12, 2017.

           16.      On September 12, 2017, the Superior Court, sua sponte, set a new law day of

 October 3, 2017.

           17.      On September 14, 2017, the Debtor filed an appeal of the Judgment in the

 Connecticut Appellate Court. On November 6, 2018, the Appellate Court affirmed the Judgment

 and remanded the matter for the purpose of setting a new law day. On March 19, 2019, the

 Superior Court set a new law day of May 21, 2019.

           18.      On May 20, 2019, the Debtor’s wife filed a Chapter 7 petition (the “2019

 bankruptcy case”). On September 13, 2019, the Movant’s Motion for Relief from Stay was

 granted under section 362(d)(1), which annulled the stay to May 20, 2019, the date of the filing

 of the petition.



                                                    5
Case 21-50021          Doc 60   Filed 06/24/21    Entered 06/24/21 15:16:27         Page 6 of 10




         19.     After the entry of the Order Granting Relief from Stay, title vested with the

 Movant. See Certificate of Foreclosure, attached as Exhibit C to the Second Amended Motion.

         20.     On September 16, 2019, the 2019 bankruptcy case was dismissed for failure to

 pay the filing fee.

         21.     On September 20, 2019, the Debtor’s wife appealed the Order Granting Relief

 from Stay to the United States District Court for the District of Connecticut. See In re Kurimsky,

 19-CV-01494-MPS.

         22.     On December 27, 2019, the Movant commenced a summary process action in

 Superior Court. See AVAIL 1, LLC v. Kurimsky, Gary F., BPH-CV20-6008472-S (Conn. Sup.

 Ct. Dec. 27, 2019) (the “Summary Process Action”). On February 21, 2020, a Judgment of

 Possession entered in favor of the Movant against the Debtor in the Summary Process Action,

 the execution of which was stayed until April 30, 2020.

         23.     On February 3, 2020, the United States District Court for the District of

 Connecticut affirmed the Order Granting Relief from Stay, finding that the “Bankruptcy Court

 acted well within its discretion in annulling the automatic stay, based on Ms. Kurimsky’s

 misrepresentations in her bankruptcy petition and the long history of delays in the State

 Foreclosure Action.” See Ruling on Appeal from Bankruptcy Court Order at 5, Paulette

 Kurimsky v. Avail 1 LLC, 19-CV-1494-MPS (ECF No. 15, Feb. 3, 2020).

         24.     On September 4, 2020, the Centers for Disease Control and Prevention issued an

 agency order pursuant to 42 U.S.C. § 264 and 42 C.F.R. § 70.2, TEMPORARY HALT IN

 RESIDENTIAL EVICTIONS TO PREVENT THE FURTHER SPREAD OF COVID-19, 85 Fed. Reg. 55292

 (Sept. 4, 2020) (the “CDC Order”). The CDC Order barred the eviction of persons covered by

 the CDC Order through December 31, 2020.



                                                  6
Case 21-50021       Doc 60     Filed 06/24/21      Entered 06/24/21 15:16:27       Page 7 of 10




        25.     On April 10, 2020, the Governor of the State of Connecticut issued Executive

 Order No. 7X, which suspended evictions in the State of Connecticut. Subsequent Executive

 Orders by the Governor of the State of Connecticut further extended the moratorium on

 evictions.

        26.     On October 2, 2020, the Superior Court entered an order staying the Summary

 Process Execution for Possession (Eviction) against the Debtor, Debtor’s wife, and the Debtor’s

 son through December 31, 2020, after rejecting the Debtor’s argument that the CDC Order

 applied to him and his family.

        27.     On January 5, 2021, after the stay of execution had expired, the Movant filed

 another Summary Process Execution for Possession (Eviction). On January 14, 2021, the Debtor

 filed the instant case (the “2021 bankruptcy case”).

 III.   DISCUSSION

        The Movant seeks relief from the automatic stay under 11 U.S.C. §§ 362(d)(1), (d)(2),

 and (d)(4). Section 362(g) provides that the party requesting relief from the automatic stay has

 the burden of proof on the question of the debtor’s equity in property, and the party opposing

 relief has the burden on all other issues. 11 U.S.C. § 362(g). The moving party must first

 establish its prima facie case for relief. 3 Collier on Bankruptcy, ¶ 362.10, p. 362-135 (16th ed.

 2020). A prima facie case requires a movant to show “a factual and legal right to the relief it

 seeks.” Id. Under section 362(d), if a movant presents a prima facie case and no contrary

 evidence is presented, the Court “shall” grant the relief requested. 11 U.S.C. § 362(d). After a

 careful review of the record in this case, the Court finds that the Movant has met its burden and

 grants it relief under sections 362(d)(1), (d)(2), and (d)(4).




                                                    7
Case 21-50021       Doc 60     Filed 06/24/21     Entered 06/24/21 15:16:27         Page 8 of 10




                  A. Cause exists to grant relief from the stay pursuant to 362(d)(1).

        Section 362(d)(1) provides that the Court “shall” grant relief from the automatic stay

 provided by section 362(a) for cause. See 11 U.S.C. § 362(d)(1). Although “cause” is not

 defined in the Bankruptcy Code, cause has been found to include non-payment of a debt or a lack

 of adequate protection. See In re Caires, 611 B.R. 1, 6-7 (Bankr. D. Conn. 2020); In re

 Uvaydov, 354 B.R. 620, 624 (Bankr. E.D.N.Y. 2006); In re Kaplan Breslaw Ash, LLC, 264 B.R.

 309, 333 (Bankr. S.D.N.Y. 2001).

        The Debtor argues that relief from stay should not be granted because the Movant lacks

 standing, is not a creditor of the Debtor, and has no possessory interest in the Property.

 However, all of the Debtor’s arguments were raised in the State Court Action and were rejected.

 The Debtor has not made payments due under the Note and Mortgage to the Movant as

 evidenced by the Judgment attached as Exhibit A to the Second Amended Motion. The

 Judgment is final and this Court must give full faith and credit to the Judgment. See In re

 Conrad, 614 B.R. 20, 25 (Bankr. D. Conn. 2020) (applying the Full Faith and Credit Act, 28

 U.S.C. § 1738, to a final Superior Court judgment of foreclosure by sale when granting relief

 from stay pursuant to section 362(d)(1)). Cause therefore exists to grant the Movant relief from

 the automatic stay pursuant to section 362(d)(1).

                   B. The Movant is entitled to relief pursuant to section 362(d)(2).

        Section 362(d)(2) provides that the Court “shall” grant relief from the automatic stay if

 the debtor does not have any equity in the property and the property is not necessary to the

 Debtor’s effective reorganization. The Judgment establishes that there is no equity in the

 Property. Additionally, the Property is not necessary for an effective reorganization because this

 is a Chapter 7 case, the purpose of which is liquidation, not reorganization. As such, no



                                                  8
Case 21-50021       Doc 60      Filed 06/24/21     Entered 06/24/21 15:16:27         Page 9 of 10




 reorganization is possible, and relief under section 362(d)(2) is warranted. See In re Escobar,

 457 B.R. 229, 242 (Bankr. E.D.N.Y. 2011).

                C. The Movant is entitled to in rem relief pursuant to section 362(d)(4).

        The Movant also seeks in rem relief on the grounds that the filing of the 2021 bankruptcy

 case was part of a scheme to delay, hinder, or defraud the Movant that involved multiple

 bankruptcy filings affecting the Property. Section 362(d)(4) provides that the Court “shall” grant

 in rem relief from the stay if the Court finds the filing of the petition was part of a scheme to

 “delay, hinder, or defraud” creditors that involved multiple bankruptcy filings affecting such real

 property. See 11 U.S.C. § 362(d)(4). In rem relief is warranted “when a creditor has

 demonstrated that the bankruptcy petition was filed as part of a scheme to delay, hinder, and

 defraud creditors,” In re O’Farrill, 569 B.R. 586, 591 (Bankr. S.D.N.Y. 2017), and involves

 either a transfer of an interest in property or multiple bankruptcy filings affecting real property,

 In re Conrad, 614 B.R. 20, 27-28 (Bankr. D. Conn. 2020); Caires, 611 B.R. at 8. Bankruptcy

 courts may “infer an intent to hinder, delay, and defraud creditors from the fact of serial filings

 alone.” In re Porzio, 622 B.R. 134, 137-38 (D. Conn. 2020) (citation omitted); Conrad, 614

 B.R. at 27-28; Caires, 611 B.R. at 8; see also In re Montalvo, 416 B.R. 381, 387 (Bankr.

 E.D.N.Y. 2009) (recognizing the timing and sequencing of the filings significant to finding a

 scheme to hinder, delay, or defraud); In re Magnale Farms, LLC, No. 17-61344, 2018 WL

 1664849, at *6 (Bankr. N.D.N.Y. Apr. 3, 2018) (explaining a court can “draw a permissible

 inference of a scheme to hinder, delay, and defraud based on the mere timing and filing of

 several bankruptcy cases.”).

        Here, the record establishes that the 2012, 2013, 2015, 2019, and 2021 bankruptcy cases

 were filed shortly before a law day or the execution of a Summary Process Execution for



                                                   9
Case 21-50021       Doc 60      Filed 06/24/21   Entered 06/24/21 15:16:27          Page 10 of 10




 Possession (Eviction). The pattern and timing of the bankruptcy filings by the Debtor and his

 wife enable the Court to infer an intent to delay, hinder, or defraud the Movant from completing

 the State Court Action and the Summary Process Action. See Montalvo, 416 B.R. at 387.

         In addition, the multiple bankruptcy filings of the Debtor and his wife are an example of

 a “husband-wife type” scheme where spouses take turns filing for bankruptcy to delay a

 foreclosure proceeding. See In re Taal, 520 B.R. 370, 378 (Bankr. D.N.H. 2014) (explaining that

 a “specific type of serial filing” is the “husband-wife type”). When, as here, a husband-wife type

 of serial filing amounts to bad faith, “it clearly demonstrates a scheme within the meaning of §

 362(d)(4).” See id. For these reasons, and under the specific facts and circumstances

 surrounding the multiple bankruptcy filings, in rem relief is granted under section 362(d)(4).

 IV.     CONCLUSION

         For the reasons set forth above, in accordance with 11 U.S.C. §§ 362(d)(1), (d)(2), and

 (d)(4)(B); it is hereby

         ORDERED: The Movant is granted relief from the automatic stay under 11 U.S.C. §§

 362(d)(1), 362(d)(2), and 362(d)(4). A separate Order granting relief from the stay and in rem

 relief will enter; and it is further

         ORDERED: The 14-day stay provided in Federal Rule of Bankruptcy Procedure 4001(a)

 is hereby waived; and it is further

         ORDERED: At or before 4:00 p.m. on June 24, 2021, the Clerk’s Office shall serve this

 Order upon the Debtor at the address listed on the Debtor’s petition.


                    Dated at Bridgeport, Connecticut this 24th day of June, 2021.




                                                 10
